IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINa

 

UNITED STATES OF AMERICA ‘
v. ! 1:20CR_ 229-1
ALBERTO DAMAIZE-JOB, |
also known as Alberto Damaize
The United States Attorney charges:

On or about November 8, 2016, in the County of Guilford, in the Middle
District of North Carolina, ALBERTO DAMAIZE-JOB, also known as Alberto
Damaize, an alien, cast a cots in an election held for the purpose of electing a
candidate for the office of President, Vice President, Member of the United
States Senate, and Member of the United States House of Representatives; in

violation of Title 18, United States Code, Section 611.

DATED: August 18, 2020

Taken Mate

MATTHEW G.T. MARTIN
United States Attorney
MTA
S14
STEPHEN T. INMAN
Assistant United States Attorney

 

Case 1:20-cr-00326-UA Documenti1 Filed 08/13/20 Page 1 of 1
